951 A.2d 264 (2008)
COMMONWEALTH of Pennsylvania, Respondent
v.
Ray D. McCOY, Jr., Petitioner.
Supreme Court of Pennsylvania.
June 26, 2008.

ORDER
PER CURIAM.
AND NOW, this 26th day of June, 2008, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all remaining issues. The issue, rephrased for clarity, is:
Whether the Sixth Amendment and Article I, § 9 provide a right to counsel before refusing to submit to chemical testing when such refusal would subject the DUI suspect to imprisonment pursuant to 75 Pa.C.S. § 3804(c).